Citation Nr: 0831678	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  92-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1973, and from November to December 1973.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for an acquired psychiatric 
disability, including PTSD.  

In July 1994, February 1998, and February 2005, the Board 
remanded the matter to the RO for additional evidentiary 
development and due process considerations.  In an August 
2005 decision, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for a psychiatric disorder, including PTSD.  The 
Board remanded the underlying claims to the RO for additional 
evidentiary development.  

In December 2006, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  In a May 2007 
decision, the Board denied service connection for PTSD.  The 
remaining issue, entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, was remanded 
to the RO for additional evidentiary development.  A review 
of the record shows that the RO has complied with all remand 
instructions and the case is now ready for review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative evidence indicates that a psychiatric 
disability was not present during the veteran's active 
service or manifest to a compensable degree within the first 
post-service year, nor is the veteran's current psychiatric 
disability causally related to his active service or any 
incident therein.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007), as amended at 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

In this case, in May 2002, March 2006, and June 2007 letters, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
These letters also included an advisement as to how a rating 
and effective date would be assigned if service connection 
was established, as required by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial rating decision on the 
veteran's claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The record shows, however, that following the 
issuance of these VCAA letters, the RO reconsidered the 
veteran's claim in several subsequent Supplemental Statements 
of the Case, most recently in February 2008.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a timing 
error may be cured by providing a content-compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA and private 
clinical records specifically identified by the veteran.  The 
RO has also obtained records from the Social Security 
Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  There is no indication 
of outstanding, available records relevant to the claim 
evident in a review of the record.  Indeed, in March 2008, 
the veteran indicated that he had no additional evidence to 
submit and asked that the Board proceed with consideration of 
his claim as soon as possible.  

The veteran has also been afforded several VA psychiatric 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2007).  The Board has considered the veteran's 
contentions to the effect that the VA examiner who examined 
him in October 2007 is biased and did not base his opinion on 
the veteran's medical history but rather on unspecified 
"other biased presumptions."  The veteran, however, has 
provided no basis for his allegations.  Moreover, in 
reviewing the examination report, the Board finds no 
indication of bias.  Rather, the examiner expressly cited the 
evidence of record in reaching his determinations.  Thus, the 
Board concludes that the record on appeal contains sufficient 
medical evidence to make a decision on the claim and an 
additional examination is not necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4) (2007).  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that VA has fulfilled its VCAA duties to the veteran.  


Background

Pre-service medical records show that in August 1968, the 
veteran underwent physical examination in connection with an 
application for employment with the Job Corps.  At that time, 
psychiatric examination was normal.  On a report of medical 
history, the veteran denied depression or excessive worry, 
loss of memory, frequent trouble sleeping, and nervous 
trouble of any sort.  

Medical records corresponding to the veteran's tenure in the 
Job Corps show that in February 1969, he sought treatment for 
a headache and stomach ache.  The examiner indicated that the 
veteran was likely in a depressive phase and, with 
encouragement, was quite capable, if perhaps a little lazy.  
No psychiatric disability was diagnosed.  

At a December 1969 physical examination performed in 
connection with the Job Corps, psychiatric examination was 
again normal.  On a report of medical history, the veteran 
denied a history of depression or excessive worry, loss of 
memory, frequent trouble sleeping, and nervous trouble of any 
sort.  

The veteran's service medical records show that at his 
December 1970 military enlistment medical examination, 
psychiatric evaluation was normal.  On a report of medical 
history, the veteran again denied having had depression or 
excessive worry, loss of memory, frequent trouble sleeping, 
and nervous trouble of any sort.  

In-service medical records show that in April 1971, the 
veteran sought treatment for frontal headaches, which he 
indicated had been present for his entire life.  The 
impression was tension headaches.  Subsequent service medical 
records show that the veteran was seen on multiple occasions 
in connection with continued complaints of headaches.  In 
July 1971, he reported a six year history of severe headaches 
associated with dizziness and nausea.  The diagnoses was 
recurrent tension headaches.  A psychiatric disability was 
not identified.  

At his September 1972 military separation medical 
examination, the veteran reported a history of frequent or 
severe headaches.  He also checked "yes" when asked whether 
he had or had ever had "nervous trouble of any sort."  The 
veteran denied frequent trouble sleeping and depression or 
excessive worry.  Neurologic and psychiatric evaluation, 
however, was normal.  

Service medical records pertaining to the veteran's brief 
second period of active service show that at his November 
1973 military enlistment medical examination, the veteran 
denied frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  Neurologic and 
psychiatric evaluation was again normal.  

Shortly thereafter, the veteran began seeking treatment for 
multiple complaints, including insomnia, headaches, and 
nerves.  It was noted that the veteran had been seen in the 
mental health clinic in connection with his chronic 
complaints.  Later that month, the veteran was hospitalized 
with a large left varicocele.  It was noted that his 
varicocele condition precluded satisfactory performance of 
his duties and he was medically discharged in December 1973.  
A psychiatric disability was not diagnosed.  

Post-service medical records show that in April 1974, the 
veteran underwent VA psychiatric examination in connection 
with his application for VA compensation benefits.  The 
examiner described the veteran as very immature and 
emotionally unstable.  He was intellectually in the dull 
range.  After examining the veteran, the examiner indicated 
that he could find no evidence of acquired neurotic or 
psychotic elements.  The diagnosis was immaturity reaction 
manifested by irresponsible acts, poor judgment, denial, and 
blaming others for his problems.  

In April, May and June 1976 letters, D.C., M.D., indicated 
that the veteran had anxiety reaction and tension headaches.  
He noted that the veteran had been treated for tension 
headaches during service and had continued to experience 
headaches after service, as well as nervousness and insomnia.  
Dr. C. indicated that he had no clinical records to provide.  

At a VA psychiatric examination in August 1976, the veteran 
reported that he could not work due to headaches and 
nervousness.  Psychological testing was performed, including 
a diagnostic interview, the Wechsler Adult Intelligence 
Scale, and Rorschach.  The test results showed that the 
veteran was severely handicapped intellectually.  The 
examining psychiatrist reviewed the veteran's claims folder 
and noted that although the veteran had a history of 
treatment for headaches, there were no clinical records 
showing treatment for a psychiatric disorder.  After 
examining the veteran, the examiner concluded that the 
veteran had a personality-type disturbance, rather than an 
acquired psychiatric condition.  He noted that associative 
processes were normal and that there were no delusional or 
hallucinatory elements.  Mood was normal.  Sensorium was 
intact.  The veteran was not psychotic.  The diagnosis was 
immaturity reaction.  

Records received from the Social Security Administration 
(SSA) show that the veteran was thereafter awarded disability 
benefits.  Medical records received from SSA include a May 
1977 psychological evaluation noting that the veteran was 
being examined in connection with his application for 
disability benefits due to "tension headaches and nerves."  
He reported that he had been in the Army from 1970 to 1973 
and had seen combat.  He indicated that his headaches began 
during service.  He indicated that he had thereafter been 
seen at a VA hospital and was given tablets for nerves.  On 
testing, the examining psychologist indicated that the 
veteran was in the mild mental retardation category and 
further showed mental confusion, indicative of a psychotic 
thought process.  He concluded that the veteran was suffering 
from considerable psychopathology, although a specific 
disorder was not diagnosed.  

In June 1979 statements, former service members indicated 
that they had served with the veteran and recalled that the 
veteran's nerves always seemed to be on edge.  

In an October 1979 letter, a private physician indicated that 
he had examined the veteran in October 1979 and found him to 
be quite depressed, with chronic tension headaches and free 
floating anxiety.  

Private medical records show that in January 1980, the 
veteran was referred for hospitalization due to increasing 
decompensation.  It was noted that he had a history of 
schizophrenia, dating back to "severe dysfunction during the 
military."  The diagnosis was schizophrenia, acute 
decompensation.  

In January 1981, the veteran was again hospitalized for 
psychiatric treatment.  It was again noted that he had a 
history dating back to the military of decompensated 
schizophrenia.  The diagnosis was schizophrenia, acute 
decompensation, and acute psychotic episode.  

In March 1981, the veteran was readmitted for psychiatric 
treatment at the private facility.  The examiner noted that 
the veteran had had auditory hallucinations and paranoid 
delusions since 1970.  The examiner indicated that this 
history was confirmed by the veteran's family.  He further 
noted that the veteran had served in the military from 1971 
to 1972 and that the veteran had reported hallucinations 
during service.  The diagnosis was schizophrenia, paranoid 
type, with paranoid delusions and auditory hallucinations.  
Subsequent private clinical records dated to June 1982 show 
continued treatment for schizophrenia.

In a June 1982 letter, M.S.M. indicated that he had known the 
veteran since service.  He indicated that while the veteran 
was stationed at Fort Benning, he had a nervous condition for 
which he was treated at the Army hospital.  

VA clinical records show that in February 1983, the veteran 
was hospitalized for psychiatric evaluation.  It was noted 
that the veteran had had numerous prior psychiatric 
hospitalizations, all at private facilities.  On admission, 
the veteran reported a history of auditory and visual 
hallucinations, flashbacks of Vietnam, depression and 
suicidal tendencies.  After evaluating the veteran, the 
diagnosis was schizophrenia, chronic paranoid type, with 
depression.  

The veteran underwent VA psychiatric examination in July 
1983.  After examining the veteran and reviewing the claims 
folder, the examiner concluded that a diagnosis of 
schizophrenia was appropriate.  

In a November 1983 letter, a private social worker indicated 
that the veteran had been a patient in the Community Mental 
Health Center since 1981.  He noted that the veteran had 
schizophrenia and that his prognosis was guarded.  

In May 1985, the veteran submitted statements from numerous 
relatives and acquaintances who recalled that prior to his 
military service, he had been in good mental health.  Upon 
his return from service, however, he was extremely nervous to 
the point he could not hold a job.  

Private clinical records from the Community Mental Health 
Service dated from December 1984 to December 1986 show that 
the veteran continued to receive treatment for chronic 
undifferentiated schizophrenia.  In December 1984, the 
veteran reported that his nervous condition had been incurred 
during military service.  In December 1986, he reported that 
his life had been a living hell since being out of the Army.  

The veteran was again hospitalized at a VA facility in April 
1988.  He reported that his psychiatric problems had begun 
during service.  The diagnoses included schizophrenia.  
Subsequent periods of VA treatment and hospitalization for 
the period from December 1988 to January 1993 show continued 
treatment for schizophrenia, as well diagnoses of an 
antisocial and explosive personality disorder and depressive 
neurosis.  In June 1990, the veteran reported that he had 
been having problems with depression since 1977.  At a March 
1988 appointment in the psychiatric clinic, the veteran 
reported that he had been hearing voices since active service 
in 1972.  The veteran's spouse reported that ever since the 
veteran's return from Vietnam, he was nervous, kept to 
himself, and talked about the Vietnamese all of the time.  
She indicated that he was in good health prior to service.  
The examiner indicated that "it surely sounds as though 
schizophrenia began in service, if wife's history is reliable 
and I believe it is.  "  

In September 1991, the veteran again submitted statements 
from numerous relatives and acquaintances who recalled that 
prior to his military service, he was in good mental health.  
Upon his return from service, however, he was extremely 
nervous to the point he could not hold a job.  They indicated 
that his post-service symptoms included depression, anger, 
violence, drug use, nightmares, and an abnormal personality.  

In December 1994, the veteran underwent VA psychiatric 
examination at which he reported trouble sleeping, crying 
spells, and flashbacks of Vietnam.  The diagnoses were PTSD 
with depression and inactive polysubstance dependence.  

Records received from the Social Security Administration 
(SSA) show that the veteran continued to receive disability 
benefits for mild mental retardation and schizophrenia.  
Medical records received from SSA show that in a February 
1987 psychiatric evaluation report, it was noted that the 
veteran was unable to provide a cogent history.  His spouse 
reported that the veteran had dropped out of school in the 
11th grade but had completed the Job Corps training.  He was 
thereafter in the service for three years, during which he 
was treated for psychiatric problems.  The examiner noted, 
however, that the veteran's records did not indicate 
psychiatric treatment during service.  On examination, the 
veteran was delusional, paranoid, aggressive, and homicidal.  
He also reported hallucinatory experiences regularly as well 
as flashbacks of Vietnam.  The diagnoses were schizophrenia, 
rule out PTSD with severe psychosis, and mentally retarded, 
mild.  

In November 1999, the veteran underwent VA psychiatric 
examination.  It was noted that the veteran had a history of 
schizophrenia and had not held a job since his separation 
from service.  He had been in receipt of disability payments 
from the Social Security Administration for the past 20 years 
for schizophrenia.  The veteran reported suicidal ideation 
since 1973.  After examining the veteran, the examiner 
diagnosed schizophrenia, paranoid type, with some PTSD 
features.  

Additional VA clinical records dated to March 2006 show that 
the veteran continued to receive treatment for schizophrenia 
and depression, as well as PTSD.  In clinical settings, the 
veteran reported psychiatric symptoms such as hallucinations 
since service.  

In October 2005, the veteran underwent VA medical examination 
at which he reported that he had almost been medically 
discharged from service in 1972 due to nerve problems.  The 
examiner indicated that in reviewing the claims folder, 
however, he could find no documentation of this.  The veteran 
further indicated that the very first time he experienced 
auditory hallucinations was while he was stationed at Fort 
Benning, awaiting deployment to Vietnam.  He indicated that 
he did not tell anyone of these hallucinations, however.  
Since his separation from service, the veteran indicated that 
he had had multiple psychiatric hospitalizations since 1973.  
After examining the veteran, the examiner diagnosed chronic 
paranoid schizophrenia and PTSD.  The examiner indicated that 
"this patient developed schizophrenia as far as can be 
determined while in the military.  He did not divulge this to 
anyone and was deployed.  Apparently, he developed post-
traumatic stress disorder by the time he returned from 
Vietnam." 

In a February 2006 addendum, the examiner indicated that he 
had re-reviewed the veteran's claims folder and had noted 
that the veteran's schizophrenia had been diagnosed about 20 
years ago.  The examiner noted that during the October 2005 
examination, the veteran had recalled that he had had early 
psychiatric symptoms which he did not report to anyone.  
Further, the examiner noted that while in service, the 
veteran had been assessed and found to have a personality 
disorder.  The examiner indicated that while it was possible 
that prodromal symptoms of schizophrenia could be fairly 
vague, it was also true that the veteran did not evidence an 
impairment of 10 percent during the year or months after his 
service.  Therefore, under the current definition, the 
veteran could not be found to have service-connected 
schizophrenia.  

In October 2007, the veteran again underwent VA psychiatric 
examination.  After examining the veteran and reviewing his 
claims folder, the examiner diagnosed schizophrenia, chronic 
paranoid type, and panic disorder with agoraphobia.  The 
examiner noted that although the veteran appeared to be 
exaggerating his memory problems, the accumulated medical 
evidence did show that he had a history of psychiatric 
problems and had been treated for schizophrenia over the 
years.  With respect to the date of onset of his 
schizophrenia, the examiner indicated that "[u]pon careful 
review of his old records from the military, health records 
as well as subsequent examinations at the VA hospitals, it 
appears that during his military service his only complaint 
was headaches which were attributed to tension headaches."  
The examiner further noted that in 1976, the veteran had been 
examined by a psychologist and a neuropsychiatrist and at 
that time, there was no evidence of psychosis.  Therefore, 
the examiner indicated that it was his opinion that the 
veteran's "schizophrenia and other psychotic symptoms 
started later than 1976."  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for certain diseases, including a 
psychosis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran seeks service connection for a psychiatric 
disability, which he argues was incurred during service as 
evidenced by service medical records showing complaints of 
nervousness.  The veteran further claims that he has had 
psychiatric symptomatology on a continuous basis since 
service.  

As discussed in detail above, service medical records do 
confirm that the veteran was seen in the mental health clinic 
in connection with various chronic complaints, including 
insomnia, headaches, and nerves.  However, a psychiatric 
disability was not diagnosed at that time or, indeed, at any 
point during either period of the veteran's active service.  

Likewise, the record on appeal contains no probative evidence 
of a diagnosis a psychosis, including schizophrenia, within 
one year of the veteran's separation from active service or 
for several years thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  For example, as delineated above, in April 
1974, the veteran underwent VA psychiatric examination.  The 
examiner indicated that he could find no evidence of acquired 
neurotic or psychotic elements.  The diagnosis was immaturity 
reaction.

Similarly, at a VA psychiatric examination in August 1976, 
the examining psychiatrist concluded that the veteran had a 
personality-type disturbance, rather than an acquired 
psychiatric condition.  He noted that associative processes 
were normal and that there were no delusional or 
hallucinatory elements.  The examiner specifically determined 
that the veteran was not psychotic.  The diagnosis was again 
immaturity reaction.  

In fact, as discussed in detail above, the first notation of 
a diagnosis of a psychosis in the clinical evidence of record 
is not until January 1980, more than six years after his 
separation from active service, when the veteran was 
hospitalized at a private hospital and was diagnosed as 
having schizophrenia.  

The Board has considered that on numerous occasions since 
service, the veteran and/or a family member has reported that 
the veteran had a history of schizophrenia or other 
psychiatric disability dating back to service.  

Again, however, the Board again notes that a chronic 
psychiatric disability was not diagnosed during the veteran's 
active service or for several years thereafter.  As noted, VA 
psychiatric examinations conducted in April 1974 and August 
1976 specifically determined that a psychiatric disability, 
including a psychosis, was not present at that time.  

While the veteran, his family, and friends are certainly 
competent to describe psychiatric symptomatology, they are 
not competent to conclude that any in-service symptoms were a 
manifestation of a specific psychiatric disability such as 
schizophrenia, a condition which is certainly not subject to 
lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning what disability any in-service symptoms 
represented, in the absence of specialized training.  This is 
particularly true in this case since the record on appeal 
shows that the veteran has been diagnosed as having more than 
one psychiatric condition, including a personality disorder.  
For these reasons, the Board assigns far more probative 
weight to the objective, contemporaneous medical records than 
the recollections of the veteran, his friends, and family of 
events which occurred years previously.  

Although the most probative evidence in this case shows that 
a psychiatric disability, including schizophrenia, was not 
present during the veteran's active service, nor was a 
psychosis manifest to a compensable degree within the first 
post-service year, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  

The medical evidence currently associated with the record on 
appeal, however, contains no probative evidence of a link 
between the veteran's current psychiatric disability and his 
active service or any incident therein.

The Board has considered that on numerous occasions since 
service, the veteran and/or a family member has reported in 
clinical settings that the veteran had a history of 
schizophrenia dating back to service.  Such a history was 
noted, for example, on private hospital admission in January 
1980 and January 1981.  Private clinical records show that in 
December 1984 and December 1986, the veteran reported that 
his nervous condition had been incurred during service.  Such 
a history was noted in numerous subsequent clinical records.  

While the Board has carefully considered these records, they 
are of limited probative value.  It is well established that 
a history related by a lay person and recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value.  See e.g. 
LeShore v. Brown, 8 Vet. App. 406 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence to 
support a claim for service connection).  For these reasons, 
the Board finds that such clinical records do not provide a 
basis upon which to award service connection.  

Similarly, the Board has considered the March 1988 VA 
clinical record showing that the veteran and his spouse 
reported that the veteran had been hearing voices since 
active service.  Based on this reported history, the examiner 
indicated that "it surely sounds as though schizophrenia 
began in service, if wife's history is reliable and I believe 
it is.  "  

Again, the Board has carefully considered this record but 
assigns it little probative value.  The Court has held that a 
medical opinion can be no better than the facts alleged by 
the veteran; an opinion based on an inaccurate or incomplete 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In 
this case, while the veteran and his spouse recalled that the 
veteran had been hearing voices since active service, the 
record on appeal does not support these recollections.  For 
example, the service medical records are entirely negative 
for complaints or findings of hallucinations.  Additionally, 
a VA neuropsychiatrist examined the veteran in August 1976, 
he specifically concluded that no delusional or hallucinatory 
elements were present.  The veteran did not report auditory 
hallucinations.  For these reasons, the Board assigns the 
March 1988 VA clinical record little probative value, as it 
does not appear to be based on an accurate factual premise.  

The Board has also considered the October 2005 VA medical 
examination report and February 2006 addendum.  
Unfortunately, the probative value of the examiner's opinion 
is limited by its contradictory and confusing nature.  For 
example, in the October 2005 examination report, the examiner 
indicated that "this patient developed schizophrenia as far 
as can be determined while in the military."  In the 
February 2006 addendum, however, the examiner contradicted 
this conclusion, noting that upon further review of the 
veteran's claims folder, he noted that the veteran had been 
assessed during service and found to have a personality 
disorder, not schizophrenia.  He noted that the veteran had 
not been diagnosed as having schizophrenia until 20 years 
ago.

As set forth above, however, the examiner's opinions do not 
reflect an inaccurate reading of the evidence.  In fact, the 
veteran was not assessed during service and found to have a 
personality disorder.  That assessment was first performed in 
April 1974, several months after the veteran's separation 
from active service.  Additionally, the first clinical 
evidence of a diagnosis of schizophrenia in the record on 
appeal is in 1980, approximately 26 years prior to the 
examination, not 20 years, as the examiner suggests.  Given 
these inconsistencies and inaccuracies, the Board assigns the 
examiner's opinions limited probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Black 
v. Brown, 10 Vet. App. 279 (1997) (holding that a medical 
opinion is inadequate when it is unsupported by the 
evidence).  

Finally, the Board has considered the October 2007 VA 
psychiatric examination report in which the examiner 
concluded that the veteran's current schizophrenia had had 
its onset in 1976, approximately three years after his 
separation from service.  The Board finds that the November 
2006 VA medical opinion is persuasive and assigns it great 
probative weight.  The opinion was rendered by an individual 
who clearly has the expertise to opine on the matter at issue 
in this case.  In addition, the examiner addressed the 
veteran's contentions, gave a considered rationale for his 
conclusions, and based his opinion on a review of the 
veteran's claims folder, with specific citations to the 
pertinent medical evidence of record, including the service 
medical records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board finds that there is no other probative evidence of 
record linking the veteran's current psychiatric disability 
to his active service or any incident therein.  Again, while 
the Board has considered the veteran's contentions to the 
effect that service connection is warranted, as the record 
does not establish that he possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
shows that the veteran's psychiatric disability was not 
present during his active service or for at least several 
years thereafter and the most probative evidence of record 
shows that the veteran's current psychiatric disability is 
not causally related to his active service or any incident 
therein.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disability, other than PTSD, and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, other than PTSD, is denied.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


